Citation Nr: 0025901	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic fatigue due 
to undiagnosed illness.

2.  Entitlement to service connection for headaches due to 
undiagnosed illness.

3.  Entitlement to service connection for joint pain due to 
undiagnosed illness.

4.  Entitlement to service connection for shortness of breath 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The veteran served in the Army National Guard from April 1982 
to July 1982 and had active duty in the United States Air 
Force from April 1985 to March 1991, with verified service in 
the Persian Gulf from October 1990 to February 1991.  This 
matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
In January 1999 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claims of entitlement to service connection for 
chronic fatigue, headaches, joint pain and shortness of 
breath, to include as due to undiagnosed illnesses, are not 
plausible.


CONCLUSION OF LAW

The claims for service connection for chronic fatigue, 
headaches, joint pain and shortness of breath, to include as 
due to undiagnosed illnesses, are not well grounded.  
38 U.S.C.A. § 5107(a)(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are completely devoid 
of any relevant complaints, findings, treatment or diagnoses.

During his October 1994 VA compensation examination, the 
veteran gave a history of fatigue of two years' duration.  He 
complained of shortness of breath with exertion and post-
activity soreness.  He also gave a history of flu-like 
symptoms for two months while stationed in the Persian Gulf.  
He recovered without sequela and had no symptoms compatible 
with chronic fatigue at the time of his discharge.  The 
examiner found no exertional chest pain component and the 
veteran's lungs were clear to auscultation with good movement 
of the chest bellows.  The examiner further found no disease 
or injuries related to the musculoskeletal system and no 
functional defects.  X-ray studies of the chest, as well as 
of the veteran's knees and lumbosacral spine were negative 
for any abnormalities.  Pulmonary function tests showed mild 
restriction.  The examiner relatively diagnosed chronic 
fatigue.

The veteran's October 1994 VA psychiatric examination report 
shows that he described feeling constantly tired, weak and 
short of breath.  He was diagnosed with Axis I agoraphobia 
with panic attacks and chronic dysthymia.  His Axis III 
diagnosis was multiple somatic complaints.

VA treatment records dating from February to November 1995, 
show that the veteran complained of and was assessed with 
headaches in February 1995.  There was no relevant history 
noted.  A November 1995 VA medical certificate shows that the 
veteran gave a two-year history of fatigue that had worsened.  
He felt tired and weak with numbness in his hands and feet.  
He also complained of dyspnea on exertion.  He was again 
assessed with chronic fatigue and with clinical depression.  

Private treatment records, dated in 1995 and 1996, show 
treatment primarily for depression and anxiety disorder.  
However, a March 1995 record from Jenkins Community Hospital 
shows that a physical evaluation noted arthralgia.  Moreover, 
an April 1996 evaluation from the Comprehensive Care Center 
shows that the veteran gave a history of weakness and other 
symptomatology he attributed to his service in the Persian 
Gulf War.  He stated that VA had told him his problems were 
psychiatric and not physical.  

February 1997 statements from the veteran's brother and 
sister indicate that he had complained of fatigue since his 
return from the Persian Gulf.  He often felt too weak to work 
for his brother, and when he did, he was easily exhausted and 
became short of breath.  He also complained of depression and 
numbness in his arms and hands.

In January 1999, the Board remanded the veteran's claims for 
further development.  The RO, in compliance with the remand, 
scheduled compensation examinations for the veteran and 
notified him at his most recent address of record of the 
examinations.  He failed to report to these examinations and 
offered no explanations for his failure to do so.

Analysis

Pursuant to 38 C.F.R. § 3.655(b) (1999), when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim is to be rated 
based on the evidence of record.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id. 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf war, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 C.F.R. 
§ 3.317.

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Additionally, in order for a claim for benefits under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to be well-grounded, 
there must be evidence that the claimant (1) is a "Persian 
Gulf veteran"; (2) who exhibits objective indications of 
chronic disability resulting from an illness or combinations 
of illnesses manifested by one or more signs or symptoms; (3) 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See Neumann v. 
West, slip op. No. 98-1410 (U.S. Vet. App. July 21, 2000).  
Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317.

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

With regard to the veteran's claims for service connection 
for headaches, joint pain and shortness of breath, due to 
undiagnosed illnesses, the Board notes that his DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War.  The Board 
also acknowledges that his complaints of headaches, joint 
pain and shortness of breath are among the signs and symptoms 
listed in 38 C.F.R. § 3.317(b).  Furthermore, the veteran's 
complaints of shortness of breath have been independently 
verified by his siblings.   However, regarding the third 
element of a well-grounded Persian Gulf claim, none of the 
alleged disabilities have been demonstrated to a degree of 10 
percent (the examiner in 1994 could find no functional 
defects of the musculoskeletal system (38 C.F.R. § 4.71a); 
study of the respiratory system found no exertional 
component, and the lungs were clear objectively and 
radiographically (38 C.F.R. § 4.97); and the veteran's 
headaches were not described as prostrating, averaging one in 
2 months (38 C.F.R. § 4.124a)); and clinical records 
attribute his complaints to somatic complaints or an 
affective disorder, both known clinical diagnoses.  38 C.F.R. 
§§ 3.303, 3.317.  

With regard to the veteran's claim for chronic fatigue due to 
undiagnosed illness, the Board acknowledges that the October 
1994 VA examination report and the November 1995 VA treatment 
record show assessments of "chronic fatigue."  Assuming 
without conceding that the veteran's fatigue is chronic, the 
Board finds that he has failed to show that the disability 
has become manifest to a 10 percent degree.  In this respect, 
pursuant to 38 C.F.R. § 3.317, the Board notes that claimed 
disabilities are to be rated using evaluation criteria in 
part 4 of the chapter for similar disabilities.  Under the 
provisions of 38 C.F.R. § 4.88b, Diagnostic Code 6354, the 
criteria for a 10 percent rating for chronic fatigue 
syndrome, require periods of incapacitation of at least one 
but less than two weeks total duration per year; or symptoms 
controlled by continuous medication.  The condition is 
considered incapacitating only while it requires bed rest and 
treatment by a physician.  Under this criteria, the veteran 
has failed to show any periods of incapacitation or bed rest 
and there is no evidence that he is receiving any treatment 
for his alleged chronic fatigue.  Accordingly, since there is 
no evidence that his chronic fatigue was manifest to a degree 
of 10 percent, the Board finds that the claim for service 
connection for chronic fatigue, due to undiagnosed illness is 
not well grounded.  38 C.F.R. §§ 3.303, 3.317.

Considering these claims on a direct basis, the Board 
initially finds that there is no current diagnoses regarding 
the veteran's claim for service connection for shortness of 
breath.  Service connection is not in order in the absence of 
any residuals or evidence of a disability currently.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, 
while there is medical evidence of diagnosed chronic fatigue, 
headaches and fibromyalgia, there is no medical evidence 
linking these disabilities to the veteran's service or any 
incident therein.  In fact, some of the medical evidence 
suggests that the veteran's pertinent complaints are 
attributable to his diagnosed psychiatric disability.  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

Although the Board has considered and denied the veteran's 
claims on a ground different from that of the RO, that is, 
whether the claims are well grounded rather than whether he 
is entitled to prevail on the merits, the appellant has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims are well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).



ORDER

Service connection for chronic fatigue, headaches, joint pain 
and shortness of breath, to include as due to undiagnosed 
illnesses, is denied.



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals




 
- 9 -


- 7 -


